DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one interdigital transducer electrode in the cavity of the support (claim 13) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (US9647196, hereinafter Bauer) in view of Hosoi (JP2011155196, hereinafter Hosoi).
Regarding claim 1, Bauer discloses in Fig. 1 an elastic wave device comprising: a piezoelectric body (WF2) including opposing first and second primary surfaces; a via electrode (DK1, DK2) extending through the piezoelectric body; and a wiring electrode (see FIG. 6) disposed on the first primary surface of the piezoelectric body; wherein the via electrode is connected at one end to the wiring electrode. Bauer fails to disclose the via electrode including a locking section at the one end, on a wiring electrode side, the locking section extending on the first primary surface of the piezoelectric body.
Hosoi discloses a via conductor including a locking section at one end to connect to the wiring electrode. Fig. 5 of Hosoi shows a structure similar to that of the present invention. Hosoi discloses the via/through hole (V), a locking section (C). Hosoi’s invention provides an anchor 
Regarding claim 2, Bauer shows the piezoelectric body including a through hole and the via electrode includes a through section as a portion positioned inside the through hole. Hosoi shows the locking section of the via electrode having a cross-sectional area larger than a cross-sectional area of the through section at an end on the first primary surface side.
Regarding claim 3, neither Bauer nor Hosoi discloses the locking section in contact with the wiring electrode having a roughened surface. However, it is the Examiner's position that it would have been an obvious matter of design choice to provide a roughened surface to improve the adhesiveness between different materials. 
Regarding claim 4, the wiring electrode has a multilayer structure including as shown in Fig. 6. It is the Examiner's position that it would have been an obvious matter of design choice to include a layer more resistant to wet etching than an outermost layer on a piezoelectric body side of the wiring electrode as necessitated by the specific requirements of the particular application in order to obtain the desired adhesiveness.
Regarding claim 5, one excitation electrode is provided on the first primary surface of the piezoelectric body (BES2).
Regarding claim 6, as disclosed by Bauer, the piezoelectric body with the wiring electrode thereon is a lid, and the elastic wave device further includes an extra piezoelectric body (WF1) positioned opposite to the lid and provided with at least one excitation electrode (BES1).
Regarding claim 7, the at least one electrode includes at least one interdigital transducer electrode.
Regarding claim 8, the piezoelectric body is made of LT, LN or quartz.
Regarding claim 9, the at least one IDT electrode is a single layer or a multilayer body.
Regarding claim 10, Bauer discloses a support (RS) on the first primary surface of the piezoelectric body.
Regarding claim 14, Bauer fails to disclose the material used to form the support. However, selection from among known, suitable materials has long been held to be within the skill expected of the routineer and therefore obvious to one of ordinary skill in the art. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use resin to form the support since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It is the Examiner's position that the general characteristics, advantages and disadvantages of specific materials, such as resin to form a support are well known, so that the choice of resin to obtain the known or naturally expected advantages of the chosen material presents in general a case of good judgment instead of a case of invention.
Regarding claim 17, the piezoelectric body includes a through hole and the wiring electrode includes a hollow that joins the through hole. 
Regarding claim 18, the through section is a portion in which metal of the via electrode fills the through hole.
Regarding claim 19, as disclosed by Honoi, the locking section is a portion in which a metal fills the hollow.
Regarding claim 20, in Fig. 5, Honoi shows the wiring electrode including two electrode layers, and the hollow extends to at least one of the two electrode layers (11).
Allowable Subject Matter
Claims 11-13, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The references of the Prior Art fail to teach or disclose, alone or in obvious combination, the claimed invention comprising a support with the claimed characteristics.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yanagisawa discloses a wiring electrode with an anchor mechanism. Kawasaki discloses a piezoelectric structure with through via and wiring connections. Park discloses an acoustic device with a connection conductor with a locking section. Fukano shows an acoustic device with a wiring arrangement having different diameters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYDI SAN MARTIN whose telephone number is (571)272-2018.  The examiner can normally be reached on M-Th 7:45-6:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. San Martin/
Primary Examiner, Art Unit 2837